Citation Nr: 0208397	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  02-00 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from August 1976 to 
August 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

On a VA Form 9 associated with the claims file in February 
2002, the veteran indicated in writing that he wanted to 
testify at the RO before a Board member.  The RO should 
therefore schedule the veteran for a Board hearing at the RO. 

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before 
a Member of the Board at the RO, in 
accordance with his request.

Thereafter, this claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


